Case: 2:19-cv-00031-WOB-CJS Doc #: 31 Filed: 05/15/19 Page: 1 of 2 - Page ID#: 205



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, by and through                    Civil Action No. 2:19-CV-31-WOB-CJS
 his parents and natural guardians,
 TED SANDMANN and JULIE SANDMANN,

                                   Plaintiff,
                                                      DEFENDANT’S MOTION TO DISMISS
 v.                                                   FOR FAILURE TO STATE A CLAIM

 CABLE NEWS NETWORK, INC.,                            Oral Argument Requested

                                   Defendant.


        Defendant Cable News Network, Inc., by and through its undersigned counsel, hereby

 moves this Court for an Order dismissing Plaintiff’s Complaint with prejudice pursuant to

 Federal Rule of Civil Procedure 12(b)(6). As set forth in the accompanying Memorandum of

 Law in Support, Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

        Pursuant to Rule 7.1(f) of the Eastern District of Kentucky’s Joint Local Rules,

 Defendant Cable News Network, Inc. requests oral argument on the Motion to Dismiss.

                                                      Respectfully submitted,

                                                     /s/ James E. Burke
         Charles D. Tobin (pro hac vice)             James E. Burke (pro hac vice)
         Maxwell S. Mishkin (pro hac vice)           Sarah V. Geiger (KBA No. 96173)
         BALLARD SPAHR LLP                           Amanda B. Stubblefield (KBA No. 96213)
         1909 K Street, NW, 12th Floor               KEATING MUETHING & KLEKAMP PLL
         Washington, DC 20006                        One East Fourth Street, Suite 1400
         Telephone: (202) 661-2200                   Cincinnati, OH 45202
         Fax: (202) 661-2299                         Telephone: (513) 579-6400
         tobinc@ballardspahr.com                     Fax: (513) 579-6457
         mishkinm@ballardspahr.com                   jburke@kmklaw.com
                                                     sgeiger@kmklaw.com
                                                     astubblefield@kmklaw.com

                                                     Counsel for Defendant Cable News Network, Inc.
Case: 2:19-cv-00031-WOB-CJS Doc #: 31 Filed: 05/15/19 Page: 2 of 2 - Page ID#: 206



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2019, I electronically filed the foregoing Motion to

 Dismiss via the CM/ECF system, which will send notice of filing to all parties of record.


                                                     /s/ James E. Burke
                                                     James E. Burke




                                                 2
